DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on September 23, 2020 (“September 2020 Response”).  The September 2020 Response contained, inter alia, claim amendments (“September 2020 Claim Amendments”), amendments to the specification (“September 2020 Specification”) and “REMARKS” (“September 2020 Remarks”).
Claims 1-23 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al. (US 2014/0214558 Al)(“Varghese”) in view of Aubespin et al. (US 2018/0300745 A1)(“Aubespin”) and further in view of Badros et al. (US 2006/0149623 A1)(“Badros”) and Gupta et al. (US 2009/0163186 A1)(“Gupta”).

As to Claim 1, Varghese discloses a method comprising: 
receiving a plurality of ad components (“components,” [0038]) from an advertiser during an ad creation process through an online system ([0038]); 
receiving a modification to one or more ad components of the plurality of ad components (“modifies a component,” [0038]); 
creating, at the online system during the ad creation process based on the plurality of ad components, a preliminary ad comprising the plurality of ad components ([0038]-[0039]), and wherein each of the plurality of ad components is associated with different corresponding types of components (“( e.g., title, content, image, landing page, etc.)” [0013])([0013]); 
reviewing, during the ad creation process, the preliminary ad according to a first policy of the online system components (“the advertisement review module 290 determines whether the advertisement object 160 satisfies one or more policies of the online system 101 based on the characteristics of the components,” [0035], “[f]or advertisements that are manually created, the component review module 280 analyzes components of the advertisement as the components are specified by the user using an advertisement submission interface,” [0038], “the advertisement review module 130 determines a probability of approving an advertisement during the review of its components and prevents an advertiser from submitting an advertisement for approval until the probability is at least a threshold likelihood of approval,” [0040]), the review resulting in a review decision for the preliminary ad based on the first policy of the online system and the plurality of ad components ([0039]-[0040]).
Varghese does not directly disclose 
the preliminary ad comprising one or more placeholder components, each placeholder component corresponding to an unreceived ad component;
compliance with the first policy is based on an evaluation of a relationship between the different types of components of the preliminary ad, relative to each other satisfying predetermined criteria;
receiving an indication that the advertiser has completed the ad creation process and responsive to receiving the indication, presenting the advertiser with the review decision.
Aubespin teaches a preliminary ad (advertisement template 12) comprising one or more placeholder components (placeholder 28), each placeholder component corresponding to an unreceived ad component (Fig.2B, [0005], [0026], and [0037]).
Badros teaches compliance with the first policy (“policy,” [0081]) is based on an evaluation of a relationship (“relationship between keywords and creatives,“relationship to Visible URL,” “relationship with keywords/creative-text, intrinsic properties of referenced page,” [0082]) between the different types of components (e.g.: keywords, creative, URL) of a preliminary ad  relative to each other satisfying predetermined criteria (“rules,” [0041], [0045])([0060], [0081], [0082], and [0083]).
Gupta teaches receiving an indication that the advertiser has completed the ad creation process ([0042]) and responsive to receiving the indication, presenting the advertiser with a review decision ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varghese by the features of Aubespin and further in view of the features of Badros and Gupta, and in particular to include in the preliminary ad of Varghese the one or more placeholder components, each placeholder component corresponding to an unreceived ad component, and to include in the Varghese/Aubespin combination, the feature of compliance with the first policy is based on an evaluation of a relationship between the different types of components of the preliminary ad, relative to each other satisfying predetermined criteria, as taught by Badros, and to include in the Varghese/Aubespin/Badros 

As to Claim 2, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification comprises an addition of an ad component to the plurality of ad components ([0042]). 

As to Claim 4, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification comprises a change to content of an ad component of the plurality of ad components ([0038]). 

As to Claim 5, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the first policy depends on multiple ad components of the plurality of ad components ([0036]). 

As to Claim 6, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses responsive to the review decision for the preliminary ad being a rejection, displaying a warning to the advertiser (“notifies the user,” [0039]). 

As to Claim 8, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification is received responsive to determining that a threshold number of new characters have been entered into a text field of an online form associated with the ad creation process, the text field associated with an ad component of the plurality of ad components (“as the user types the title…waits until the user provides complete information for a component before reviewing the component,” [0038]). 

As to Claim 9, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification is received responsive to determining that a threshold number of different characters have been entered into a text field of an online form associated with the ad creation process, the text field associated with an ad component of the plurality of ad components (“as the user types the title…waits until the user provides complete information for a component before reviewing the component,” [0038]). 

As to Claim 10, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification is received responsive to determining that an entry in a text field of an online form associated with the ad creation process has remained unchanged for predetermined amount of time, the text field associated with an ad component of the plurality of ad components (“when the user does not provide information for at least a threshold amount of time” [0038]). 

As to Claim 11, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the predetermined amount of time is determined based on a type of the ad component ([0038]). 

As to Claim 12, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese further discloses receiving a second modification to one or more ad components of the plurality of ad components; updating the preliminary ad based on the second modification ([0038]); and responsive to updating the preliminary ad based on the second modification, reviewing the preliminary ad according to the first policy of the online system, wherein the review decision for the preliminary ad is updated based on results of the review after the second modification ([0038]-[0038]). 

As to Claim 13, Varghese discloses a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform steps comprising:
receiving a plurality of ad components (“components,” [0038]) from an advertiser during an ad creation process through an online system ([0038]); 
receiving a modification to one or more ad components of the plurality of ad components (“modifies a component,” [0038]); 
creating, at the online system during the ad creation process based on the plurality of ad components, a preliminary ad comprising the plurality of ad components ([0038]-[0039]), and wherein each of the plurality of ad components is associated with different corresponding types of components (“( e.g., title, content, image, landing page, etc.)” [0013])([0013]); 
reviewing, during the ad creation process, the preliminary ad according to a first policy of the online system (“the advertisement review module 290 determines whether the advertisement object 160 satisfies one or more policies of the online system 101 based on the characteristics of the components,” [0035], “[f]or advertisements that are manually created, the component review module 280 analyzes components of the advertisement as the components are specified by the user using an advertisement submission interface,” [0038], “the advertisement review module 130 determines a probability of approving an advertisement during the review of its components and prevents an advertiser from submitting an advertisement for approval until the probability is at least a threshold likelihood of approval,” [0040]), the review resulting in a review decision for the preliminary ad based on the first policy of the online system and the plurality of ad components ([0039]-[0040]).
Varghese does not directly disclose 
the preliminary ad comprising one or more placeholder components, each placeholder component corresponding to an unreceived ad component; and
compliance with the first policy is based on an evaluation of a relationship between the different types of components of the preliminary ad, relative to each other satisfying predetermined criteria;
receiving an indication that the advertiser has completed the ad creation process and responsive to receiving the indication, presenting the advertiser with the review decision.
Aubespin teaches a preliminary ad (advertisement template 12) comprising one or more placeholder components (placeholder 28), each placeholder component corresponding to an unreceived ad component (Fig.2B, [0005], [0026], and [0037]).
Badros teaches compliance with the first policy (“policy,” [0081]) is based on an evaluation of a relationship (“relationship between keywords and creatives,“relationship to Visible URL,” “relationship with keywords/creative-text, intrinsic properties of referenced page,” [0082]) between the different types of components (e.g.: keywords, creative, URL) of a preliminary ad, relative to each other satisfying predetermined criteria (“rules,” [0041], [0045])([0060], [0081], [0082], and [0083]).
Gupta teaches receiving an indication that the advertiser has completed the ad creation process ([0042]) and responsive to receiving the indication, presenting the advertiser with a review decision ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varghese by the features of Aubespin and further in view of the features of Badros and Gupta, and in particular to include in the preliminary ad of Varghese the one or more placeholder components, each placeholder component corresponding to an unreceived ad component, and to include in the Varghese/Aubespin combination, the 

As to Claim 14, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification comprises an addition of an ad component to the plurality of ad components ([0042]). 

As to Claim 16, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification comprises a change to content of an ad component of the plurality of ad components ([0038]). 

As to Claim 17, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses responsive to the review decision for the preliminary ad being a rejection, displaying a warning to the advertiser (“notifies the user,” [0039]). 

As to Claim 18, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification is received responsive to determining that a threshold number of new characters have been entered into a text field of an online form associated with the ad creation process, the text field associated with an ad component of the plurality of ad components (“as the user types the title…waits until the user provides complete information for a component before reviewing the component,” [0038]). 

As to Claim 19, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification is received responsive to determining that a threshold number of different characters have been entered into a text field of an online form associated with the ad creation process, the text field associated with an ad component of the plurality of ad components (“as the user types the title…waits until the user provides complete information for a component before reviewing the component,” [0038]). 

As to Claim 20, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Varghese discloses further discloses wherein the modification is received 

As to Claim 21, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  Badros teaches wherein compliance with the first policy is further based on information associated with one or more previous ad reviews (“the advertisers can be tracked by the advertising system and be given a trust score based on the performance and approvals past ads. In such embodiments, the auto-check method 500 may choose to avoid automatic disapprovals for trusted advertisers, and/or avoid automatic approvals for advertisers with low trust scores” [0068]).

As to Claim 22, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  
Varghese does not directly disclose organizing, during the ad creation process, the different types of components of the plurality of ad components, for review according to different review times associated with the plurality of ad components.
Badros teaches organizing, during the ad creation process, the different types of components of the plurality of ad components, for review according to different review times associated with the plurality of ad components (“hints or annotations may include one or more of red-text hint list, short-descriptions of likely violations, checkboxes for a "disapprove" dialog  and for the "keyword disapproval reasons" dialog, a dynamic GUI to prompt for extra information as needed, javascript links to mark the checkboxes for each hinted violation ( e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Varghese/Aubespin/Badros/Gupta combination, by the feature of Badros, and in particular, to include in the Varghese/Aubespin/Badros/Gupta combination, the feature of organizing, during the ad creation process, the different types of components of the plurality of ad components, for review according to different review times associated with the plurality of ad components, as taught by Badros.
A person having ordinary skill in the art would have been motivated to combine these features because it would help in “enforcing policies on previously approved ads” (Badros, [0002]).  

As to Claim 23, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.  wherein satisfying comprises satisfying the predetermined criteria of the preliminary ad ([0083], [0096], [0098]).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese in view of Aubespin and further in view of Badros and Gupta and Allison et al. (US 2011/0082824 A1)(“Allison”).

As to Claim 3, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.
Varghese does not directly disclose wherein the modification comprises a deletion of an ad component of the plurality of ad components. 
Allison teaches a deletion of an ad component of the plurality of ad components ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Varghese/Aubespin/Badros/Gupta combination by the feature of Allison and in particular to include in the modification of the Varghese/Aubespin/Badros/Gupta combination the deletion of an ad component of the plurality of ad components as taught by Allison.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “reduce[s] the amount of time and number of reviews to approve or reject advertisements” (Varghese, [0006]).

As to Claim 15, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.
Varghese does not directly disclose wherein the modification comprises a deletion of an ad component of the plurality of ad components. 
Allison teaches a deletion of an ad component of the plurality of ad components ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Varghese/Aubespin/Badros/Gupta combination by the feature of Allison and in particular to include in the modification of the Varghese/Aubespin/Badros/Gupta combination the deletion of an ad component of the plurality .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Varghese in view of Aubespin and further in view of Badros and Gupta and Lipscomb (US 2008/0184287 A1)(“Lipscomb”).

As to Claim 7, the Varghese/Aubespin/Badros/Gupta combination discloses as discussed above.
Varghese does not directly disclose wherein the modification is received responsive to determining that an image has been uploaded to the online system. 
Lipscomb teaches a modification is received responsive to determining that an image has been uploaded to the online system ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Varghese/Aubespin/Badros/Gupta combination by the feature of Lipscomb and in particular to include in the modification of the Varghese/Aubespin/Badros/Gupta combination that the modification is received responsive to determining that an image has been uploaded to the online system as taught by Lipscomb.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “reduce[s] the amount of time and number of reviews to approve or reject advertisements” (Varghese, [0006]).

Response to Arguments
Applicant's arguments filed in the September 2020 Remarks have been fully considered and addressed below.
On pages 11-12 of the September 2020 Remarks, Applicant argues that Badros does not teach the “compliance with the first policy…” limitation as set forth in the respective rejection.  Applicant’s argument is that the cited section of Badros teaches policy rules and merely describes each of the fields of a data structure.  These arguments clearly overlook the applicable parts of the cited paragraphs of Badros, do not look at the paragraphs as a whole, and disregard Examiner’s notes appended to those citations as stated in the respective rejections.  As stated in the rejection, Badros teaches compliance with the first policy (“policy,” [0081]) is based on an evaluation of a relationship (“relationship between keywords and creatives, “relationship to Visible URL,” “relationship with keywords/creative-text, intrinsic properties of referenced page,” [0082]) between the different types of components (e.g.: keywords, creative, URL) of a preliminary ad  relative to each other satisfying predetermined criteria (“rules,” [0041], [0045])([0060], [0081], [0082], and [0083]).  Applicant argues “data structure 800 fields for a stored rule to determine ad violations, as merely disclosed by Badros, alone or in combination, does not teach or suggest at least;” however, the cited paragraphs teach more than just a data structure.  First, it is noted that the policies in Badros are discussed throughout the application, including but not limited to paragraphs 9-12, 41, 43, etc.  The particular paragraphs cited contain further, specific information regarding the policies, regardless of what data structure is attributed or used in conjunction with those policies.  In particular, and as noted above, Badros teaches compliance with the first policy (“policy,” [0081]) is based on an evaluation of a relationship (“relationship between keywords and creatives, “relationship to Visible URL,” “relationship with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        May 8, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621